Citation Nr: 0617801	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-04 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date earlier than March 10, 1997, 
for service connection for lumbar back strain.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.  This matter arises before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 rating decision 
from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

This case was advanced on the docket for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  In February 1954, the veteran filed a claim for service 
connection for residuals of a back injury, but he did not 
furnish evidence within one year after the date VA 
requested information or evidence pertinent to the claim.

2.  After the February 1954 claim was abandoned, a new 
claim for service connection for a back disorder was not 
received by VA until March 10, 1997.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 10, 
1997, for service connection for lumbar back strain have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.158, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Pursuant to the 
Board's June 2005 remand, a letter dated in July 2005 was 
sent from the RO to the veteran that satisfies the duty to 
notify provisions. In the letter, the veteran was told of 
what was required to substantiate his earlier effective date 
claim and of his and VA's respective duties, and was asked to 
submit evidence and/or information to the RO.  In April 2006 
the veteran responded that he had no other information or 
evidence to give to VA.

As for the duty to assist, the claims file contains all 
available evidence pertinent to the claim.  A favorable 
disposition of this claim would require information or 
evidence dated prior to the currently assigned effective 
date, and providing a current examination or obtaining other 
additional evidence is not relevant to this issue.
Furthermore, as there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

II.  Analysis

The date of entitlement to an award of service connection 
is the day following separation from active service or the 
date entitlement arose, if the claim is received within one 
year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

A "claim" is defined in the VA regulations as "a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  An 
informal claim is "[a]ny communication or action indicating 
an intent to apply for one or more benefits."  38 C.F.R. 
§ 3.155(a) (2005).  VA must look to all communications from 
a claimant that may be interpreted as applications or 
claims - formal and informal - for benefits and is required 
to identify and act on informal claims for benefits.  
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA 
fails to forward an application form to the claimant after 
receipt of an informal claim, then the date of the informal 
claim must be accepted as the date of claim for purposes of 
determining an effective date.  Id. at 200.

The veteran separated from service in June 1946, and no 
claim for compensation was received in the first year after 
service separation.  Since a claim was not received within 
one year of service separation, the effective date for 
service connection would be the later of the date of 
receipt of claim or the date entitlement arose.

In June 2003, entitlement to service connection for lumbar 
back strain was granted, effective March 10, 1997, the date 
that the RO received a VA Form 21-4138, Statement in 
Support of Claim, from the veteran requesting compensation 
for a back condition.  The documents of record show no 
communication from the veteran received prior to the 
currently assigned effective date of March 10, 1997, that 
can be construed at this time as a pending claim of service 
connection for a low back disorder.  The veteran contends 
that he filed a claim of service connection for a back 
disorder in February 1954 and that VA never adjudicated the 
February 1954 claim.  As discussed below, the Board has 
considered this contention but finds it unpersuasive 
because although the record contains a February 1954 claim 
requesting compensation for a back injury, the claim was 
abandoned.

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished 
within one year after the date of request, the claim will 
be considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and 
indemnity compensation, or monetary allowance under the 
provisions of 38 U.S.C. chapter 18 based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a) (2005); 38 C.F.R. § 3.28(a) 
(19 F.R. 6916 Oct. 28, 1954).  

The evidence reflects the veteran did not furnish evidence 
within one year of VA's April 7, 1954, request to furnish 
such evidence.  The only document date stamped within the 
one-year period is a VA Form 10-P-10, Application for 
Hospital Treatment or Domiciliary Care, dated in September 
1953 and received by the RO in January 1955; this 
application includes a competent diagnosis of arthritis of 
the spine.  Close review of this document, however, reveals 
that it was not submitted to the RO by the veteran.  
Originally, the VA Form 10-P-10 was received and posted in 
September 1953 by the VA hospital in Denver, Colorado.  
Correspondence from the Denver VA hospital dated April 22, 
1954, and June 28, 1954, shows their consideration of the 
September 1953 hospitalization/domiciliary care claim, and 
this indicates that the RO received the VA Form 10-P-10 
from the Denver VA hospital after it disposed of the 
matter, rather than from the veteran in connection with his 
back disorder claim.  

Without any response from the veteran within the prescribed 
one-year period to furnish evidence, the RO processed a 
disallowance award for failure to prosecute, considering 
the claim effectively abandoned.  After the veteran 
abandoned his February 1954 back disorder claim, a new 
claim was not received until March 10, 1997, and this is 
the appropriate effective date for service connection under 
the provisions of 38 U.S.C.A. § 5110.  See also 38 C.F.R. 
§ 3.400(b)(2); 3.158(a).  Based on the above analysis a 
preponderance of the evidence is against an earlier 
effective date for service connection for lumbar back 
strain.


ORDER

An effective date earlier than March 10, 1997, for service 
connection for lumbar back strain is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


